DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
In response to communications filed on 24 February 2021, claim(s) 1, 6-9, 14-16, 19, and 20 is/are amended per Applicant’s request. Therefore, claims 1-20 are presently pending in the application, of which, claim(s) 1, 9, and 16 is/are presented in independent form.

No IDS has been received since the mailing of the last Office action. 

The previously raised objection to the drawings is withdrawn in view of the replacement sheet submitted by the Applicant.

The previously raised objection(s) to the claims is/are withdrawn in view of the amendments to the claims.

The previously raised 112 rejection of claims 1-20 is withdrawn in view of the amendments to the claims.

The previously raised 101 rejection of claims 9-15 as directed to a signal per se is withdrawn. The Applicant has amended the claims to claim only a non-transitory carrier medium, which makes the claims patent-eligible under 35 USC 101. See Kappos, Subject Matter Eligibility of Computer Readable Media, memoranda, signed 26 January 2010, retrievable at <URL: http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf>. These claims are still subject to a 101 rejection as directed to an abstract idea without significantly more, as part of the prior rejection of claims 1-20, which is maintained.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim(s) recite(s) obtaining text and “initial user seeds”, which are then used to create representations and training models that are evaluated for performance and confidence. 
These limitations under their broadest reasonable interpretation, cover performance of the claimed subject matter in the mind but for the recitation of generic computer components. That is, other than reciting “computer program product” (claim 9), “computer readable storage medium” (claim 9), “processor” (claims 9 and 16), and “memory” (claim 16), nothing in the claim elements precludes the step from practically being performed in the mind. If a claim 
This judicial exception is not integrated into a practical application. The additional elements “computing device” (claim 1), “computer program product” (claim 9), “computer readable storage medium” (claim 9), “processor” (claims 9 and 16), “memory” (claim 16), and “machine learning neural network” (claims 1, 9, and 16) are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. One could argue that a neural network itself requires a computer based environment; however the human mind is a neural network. Further, the addition of “machine learning” as an adjective describing the neural network does not offer any level of specificity to distinguish it from a generic computer function of machine learning. The other additional elements of the claims appear to plainly be generic general purpose computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component or extra-solution activity. Neither mere instructions to apply an exception using a generic computer component 
Dependent claims 2-6, 8, 10-15, and 17-20 add limitations that appear to be solely further defining the abstract idea, and provide no additional elements besides those of the abstract idea. Dependent claim 7 further requires a “user selection”, which could be within the mind if the user is the person performing the abstract idea mentally or could be a different person. Given that under the broadest reasonable interpretation the user selection includes a selection of the mind performing the abstract idea, this limitation too is considered to be abstract. The elements of the dependent claims are not integrated into a practical application since, as discussed in the independent claims, the additional elements (found only in the independent claims) are nothing more than generic computer components. Also, as discussed with regards to the independent claims, the additional elements are insufficient to amount to significantly more than the judicial exception.

Response to Arguments
Applicant's arguments, with respect to the rejection under 35 USC 101 of claims 1-20 as directed to an abstract idea without significantly more, filed 24 February 2021 have been fully considered but they are not persuasive. Applicant asserts that claims 1-20 are not directed to any of the abstract idea groupings, including the mental processes grouping under which these claims are rejected. Applicant’s response at page 16. Applicant offers no rationale for this position only reiterates the claim language and states that it is so. Id. at page 16-17. The Id. at pages 18-19. However the applicant’s arguments do not specify any technical problem or improvements that the prior art failed to solve. The only indicia of purported improvements the examiner observes in the record are in the specification at 0001. These purported improvements relate to the abstract idea and do not improve a computer, technology, or technical field. See McRO, Inc. v. Bandai Namco Games America, Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016) (“We … look to whether the claims in these patents focus on a specific means or method that improves the relevant technology or are instead directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery.”) (citing Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336 (Fed. Cir. 2016)). Moreover, Appellant’s purported improvements merely automate the above described mental processes, which does not constitute a patentable improvement in computer technology. See Trading Techs. Int’l Inc. v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019) (quoting Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017) (“‘[M]ere automation of manual processes using generic computers’ . . . ‘does not constitute a patentable improvement in computer technology.’”)). As such the applicant’s arguments are not persuasive and the rejection of claims 1-20 is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550.  The examiner can normally be reached on Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/TYLER J TORGRIMSON/Primary Examiner, Art Unit 2165